DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Mockus et al. (US 8,678,232) in view of Wiese et al. (US 8,941,495).
Regarding Claim 1, Mockus discloses an automatic vending machine (abstract) comprising: a belt conveyor (102) constituting a part of a column configured to store a product (101), the belt conveyor (102) being able to convey the stored product along the column; and a controller (vending machine is computerized, thus having a controller) configured to control an operation of the belt conveyor (102).

	Wiese discloses wherein the controller (dispensing wireless shelf has a microcontroller) acquires an amount of movement of a pusher (510) of the conveyor (520) moving to convey the product; and the controller (dispensing wireless shelf has a microcontroller) calculates the number of the product stored in the column (via sensor 610), based on the acquired amount of movement of the pusher (figs.1-2). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Mockus with wherein the controller acquires an amount of movement of a belt of the belt conveyor moving to convey the product; and the controller calculates the number of the product stored in the column, based on the acquired amount of movement of the belt in order to effectively monitor the inventory count of products present in the product pusher device.
	
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance: An automatic vending machine including the features “wherein: the product information is accompanied by supplementary information which allows a layout of the product for the plurality of columns to be specified; and the controller controls the operations of the plurality of belt conveyors, based on presence or absence of a partition plate and the supplementary information.” in combination with the rest of the claim language is not taught and/or rendered obvious by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651